ORCHID ISLAND CAPITAL ANNOUNCES JULY 2 JUNE 30, 2 · July 2015 Monthly Dividend of $0.14 Per Share · Estimated Book Value Per Share at June 30, 2015 of $12.38 · Estimated 0.4% total return on equity for the quarter, or 1.6% annualized · RMBS Portfolio Characteristics as of June 30, 2015 Vero Beach, Fla., July 10, 2015 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of July 2015. The dividend of $0.14 per share will be paid July 31, 2015, to holders of record on July 27, 2015, with an ex-dividend date of July 23, 2015. Commenting on the dividend adjustment, Robert E. Cauley, Chairman and Chief Executive Officer, said, “The Company today announced a reduction in its monthly dividend rate from $0.18 to $0.14 per share. The reduction was the result of elevated prepayment speeds which persisted longer than we anticipated. The Company’s portfolio is weighted towards premium coupon pass-through, interest only and inverse interest only RMBS, which are highly sensitive to prepayment rates.The $0.14 monthly dividend brings our pay-out rate more closely in line with the premium amortization that we are currently experiencing in the portfolio.” The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of July 10, 2015, the Company had 22,959,817 shares outstanding. At March 31, 2015, the Company had 17,924,383 shares outstanding. Estimated June 30, 2015 Book Value Per Share The Company’s estimated book value per share as of June 30, 2015 was $12.38.The Company computes book value per share by dividing total stockholders' equity by the total number of shares outstanding of the Company's common stock. At June 30, 2015, the Company's preliminary estimated total stockholders' equity was approximately $284.2 million with 22,959,817 common shares outstanding. These figures and the resulting estimated book value per share are preliminary, subject to change, and subject to review by the Company’s independent registered public accounting firm. Estimated Return on Equity The Company’s estimated total return on equity for the quarter ended June 30, 2015 was 0.4%, or 1.6% on an annualized basis. The Company calculates total return on equity as the sum of dividends declared and paid during the quarter plus changes in book value during the quarter, divided by the Company’s stockholders’ equity at the beginning of the quarter.The total return was $0.05 per share, comprised of dividends per share of $0.54 and a decrease in book value per share of $0.49 from March 31, 2015. RMBS Portfolio Characteristics Details of the RMBS portfolio as of June 30, 2015 are presented below. These figures are preliminary and subject to change and, with respect to figures that will appear in the Company’s financial statements and associated footnotes as of and for the quarter and six months ended June 30, 2015, are subject to review by the Company’s independent registered public accounting firm. · RMBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2014. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Jun 2015 CPR Asset Category Face Value(1) Price Portfolio Coupon (Reported in Jul) As of June 30, 2015 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value(1) Portfolio Asset Category Value(1) Portfolio As of June 30, 2015 As of June 30, 2015 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Amounts in the tables above include assets with a fair value of approximately $7.6 million purchased in June 2015 which settle in July 2015. Repurchase Agreement Exposure By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of June 30, 2015 Borrowings(1) Debt in Days Maturity J.P. Morgan Securities LLC $ % 10 7/13/2015 Citigroup Global Markets Inc % 17 9/14/2015 RBC Capital Markets, LLC % 18 7/22/2015 ICBC Financial Services LLC % 13 7/22/2015 Cantor Fitzgerald & Co % 13 7/17/2015 ED&F Man Capital Markets Inc % 38 8/24/2015 Mitsubishi UFJ Securities (USA), Inc % 20 7/31/2015 Mizuho Securities USA, Inc % 13 7/29/2015 KGS-Alpha Capital Markets, L.P % 10 7/27/2015 Daiwa Securities America Inc. % 10 7/15/2015 Merrill Lynch, Pierce, Fenner & Smith Inc % 19 7/29/2015 South Street Securities, LLC % 12 7/20/2015 Wells Fargo Bank, N.A. % 15 7/15/2015 Goldman, Sachs & Co % 79 9/17/2015 Morgan Stanley & Co % 7 7/7/2015 CRT Capital Group, LLC % 16 7/29/2015 Nomura Securities International, Inc. % 9 7/13/2015 Guggenheim Securities, LLC % 29 9/2/2015 Barclays Capital Inc % 14 7/14/2015 Suntrust Robinson Humphrey, Inc % 2 7/2/2015 Total Borrowings $ % 18 9/17/2015 In June 2015, the Company purchased assets with a fair value of approximately $7.6 million which settle in July 2015 that are expected to be funded by repurchase agreements.These anticipated borrowings are not included in the table above. RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of June 30, 2015 Adjustable Rate RMBS $ 1 % % $ 19 $ ) Hybrid Adjustable Rate RMBS 91 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance(2) End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Mar-2019 $ ) $ Treasury Futures Contracts - Short Positions Sep-2025 ) Payer Swaption Sep-2025 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Treasury Futures Contracts were valued at 126-05+ at June 30, 2015.The nominal value of the short position was $151.4 million. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
